IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40271

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 491
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 14, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DANIELLE LENAE KING,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of three years, for possession of a controlled substance
       with the intent to deliver, affirmed; order denying I.C.R. 35 motion for reduction
       of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Danielle Lenae King pled guilty to possession of a controlled substance with the intent to
deliver. Idaho Code § 37-2732(a)(1)(A). The district court sentenced King to a unified term of
fourteen years, with a minimum period of confinement of three years. King filed an Idaho
Criminal Rule 35 motion, which the district court denied. King appeals asserting that the district
court abused its discretion by imposing an excessive sentence and by denying her I.C.R. 35
motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying King’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, King’s judgment of conviction and sentence, and the district court’s order
denying King’s Rule 35 motion, are affirmed.




                                                     2